Case 1:16-cv-09517-LAK-KHP Document 262-23 Filed 11/08/19 Page 1 of 4




                   EXHIBIT                    C
 Case 1:16-cv-09517-LAK-KHP Document 262-23 Filed 11/08/19 Page 2 of 4




PB
t,rotoailn! Anorloa'o Ponslons
                                 Pension Benefi t Guaranty Corporation
                                 1200 K Street, N,W., Washlngton, D.C.   ZM5-4A26

                                                                                    AUG 6     2014


      Sent via FedEx (203) 234-6472

     Mrs. Wendy Eber                                          EIN/PN: 1604174s0/001
     Chief Financial Offrcer                                  PBGC Case Number: 22470300
     Eber Bros. Wine & Liquor Corporation                     Plan Name: Eber Bros. Wine & Liquor Corp.
     30 Corporate Drive                                       Retirement Flan
     North Haven,CT 06473



     Dear Ms. Eber:

     Enclosed is the Notice of Determination ("NOD") issued by the Pension Benefit Guaranty
     Corporation that the above-referenced pension plan (the "Plan") should be terminated under the
     Employee Retirement Income Security Act of 1974 ('ERISA'). As the NOD states, PBGC is
     proceeding to have the Plan terminated, to have PBGC appointed as the Plan's tustee, and to
     have April 30,2010, established as the Plan termination date.

     Termiaafion and PBGC trusteeship can be accomplished either: (l) by agreement between PBGC
     and the Plan Administrator, or (2) by order of a United States District Court. We would prefer to
     terminate the Plan by agreement in order to avoid the expense and delay of litigation.

     Therefore, enclosed for your signature are two originals of an Agreement for Appointnent of
     Trustee and Termination of Pension Plan. This Agreement terminates the Plan, names PBGC
     statutory tuustee of the Plan, and establishes a termination date of April 30, 2010. Please sign the
     two original AgteementS and return them to PBGC in the enclosed self-addressed, stamped
     envelope within 30 days of the receipt of this letter to:

     OED/TWG
     Pension Benefit Guaranty Corporation
     1200 K Steet N.W.
     Washington, DC 20005


     PBGC will then execut€ the Agreements and relurn a fully executed copy to you. If we do not
     receive the signed Agreements within 30 days of this letter, this matter will be refened to our
     Office of the Chief Counsel.




                                                                                    EB-00000790
Case 1:16-cv-09517-LAK-KHP Document 262-23 Filed 11/08/19 Page 3 of 4




  Mrs. Wendy Eber
  Page?   of2



  Sincerely,


 gdtr€-
 Chris Gran
 Corporate Finance and Restucturing Deparffnent
 202-326-4000 x3405

 Enclosures




                                                   EB-00000791
 Case 1:16-cv-09517-LAK-KHP Document 262-23 Filed 11/08/19 Page 4 of 4




 /,9N
PBGC
p'orocrrnf Amo'rcE's
                               Pension Benefit Guarang Corporation
                       pon'ron€ 1200 K Street, N.W.' Washington, D.C, 2@05-402:6          AUo 6        2014



       Mrs. Wendy Eber                                       EIN/?N: 160417450/001
       Chief Financial Officer                               PBGC Case Number: 22470300
      Eber Bros. Wine & Liquor Corporation                   Plan Name: Eber Bros. Wine & Liquor Corp,
      30 Corporate Drive                                     Retirement Plan
      North Haven,CT 06473



                                          NOTICE OF' DETERMINATION

      PLEASE TAKE NOTICE that the Pension Benefit Guaranty Corporation ("PBGC") has
      determined under section a0a2@)(l) and (2) of the Employee Retirement Income Secwity Act            of
       1974, as amended (*ERISA"), 29 U.S.C. $         l3a2(aXl) and (2), that the Eber Bros. Wine &
      Liquor Corp. Retirement Plan ('?lan") has not met the minimum funding standard required
      rmder sections 412 and 430 of the Intemal Revenue Code, and that the Plan will be unable to pay
      benefits when due. PBGC has firther determined, under ERISA $ 4042(c), 29 U.S.C. $ 1342(c),
      that the Plan must be terminated in order to protect the interests of the Plan's participants,
      Accordingly, PBGC intends to proceed under ERISA S 4042,29 U.S.C. $ 1342, to have the Plan
      terminated and PBGC appointed as statutory trustee, and under ERISA $ 4048, 29 U.S.C, $
      1348, to have April 30, 2010, established as the Plan's termination date.

      PBGC has cornpleted its decision-making process in this matter; accordingly, this determination
      is effective on the date it is issued.

      PENSION BENEFIT GUARANTY CORPORATION




             Schneider
      Chairperson, Trusteeship Working Group




                                                                                    EB-00000792
